    Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.3 Page 1 of 13




Gregory B. Smith (USB 6657)
GREG SMITH & ASSOCIATES (ALAPC)
111 East 5600 South, Suite 105
Murray, Utah 84107
Telephone: (801) 651-1512
E-mail: gs@justiceinutahnow.com
Attorney for Plaintiff, Aaron Roth




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF UTAH, CENTRAL DIVISION

     AARON ROTH,
                                                                         COMPLAINT
                 Plaintiff,
                                                       Civil Case No.:
     vs.
                                                       Judge:
     SILVER SPUR CONSTRUCTION, LLC,
     and HAROLD MARKS,
     an individual,

                 Defendants.

       Plaintiff, AARON ROTH, hereby complains against Defendants and each of them as

follows:

                                          I.      PARTIES
       1.    Plaintiff, Aaron Roth, is a U.S. citizen residing in Salt Lake County, Utah.


       2.    Defendant Silver Spur Construction, LLC. is a Utah domestic corporation doing

business in Utah1 and Harold Marks is an individual residing in Salt Lake County, Utah..


                                   II.   JURISDICTION AND VENUE




1
 Entity Number: 5836779-0160; Company Type: LLC – Domestic; Address: 9901 S PROSPERITY RD WEST JORDAN,
UT 84081 ; Registered Agent: SHAWN M HAYWARD; Registered Agent Address: 9901 S PROSPERITY RD WEST
JORDAN, UT 84081.

                                                   1
   Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.4 Page 2 of 13




       3.        This Court has jurisdiction pursuant to the United States Fair Labor Standards Act

(FLSA) because of Defendant’s failure to properly pay overtime—29 U.S. Code § 201. (June 25,

1938, ch. 676, § 1, 52 Stat. 1060.) The FLSA generally requires employers to compensate

employees at the overtime rate for all work performed over 40 hours per week. Roy v. Cty. of

Lexington, 141 F.3d 533, 538 (4th Cir. 1998).


       4.        The Court also has supplemental jurisdiction pursuant to 28 U.S. Code § 1367.


       5.        Venue lies in the Unites States District Court for the State of Utah pursuant to 28

U.S.C. § 1391(b) and (c). The parties reside in Utah and the facts took place in Utah.


                                           STATEMENT OF FACTS

       Silver Spur Construction, LLC. Is a general construction company doing business in the

State of Utah. In early August of 2020, Defendants, Harold Marks and Silver Spur interviewed

Aaron regarding a job that Aaron could have with Defendant Silver Spur.

            1. Harold Marks and Defendant Silver Spur were both employers of Aaron.

            2. Harold Marks and Silver Spur simultaneously directly controlled the work of

                 Aaron.

            3. Harold Marks and Silver Spur are both employers under the FLSA.

            a.     they exercised significant control over the company's operations.

            b. they had the power to hire and fire employees,

            c. they had the responsibility to maintain employment records and both showed

                  other signs of operational control over significant aspects of the corporation's

                  day-today functions.

            4. The facts herein were committed by Harold Marks and Silver Spur jointly and

                 severally.



                                                    2
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.5 Page 3 of 13




     5. At all times while Aaron worked for Silver Spur, Silver Spur had a policy of

        encouraging its workers to apprise Silver Spur of any violation of the law.

     6. Aaron was hired after Aaron had reached out to Silver Spur (on or about July 30,

        2020) by telephone.

     7. When Aaron reached out, Aaron asked if Silver Spur needed anybody to work for

        them.

     8. He was told to give Harold a call. Aaron did.

     9. Aaron told Harold that Aaron was a member of Local 3 Union,

     10. and that he was a level A experienced operator,

     11. and that Aaron would like to come to work for the company.

     12. Harold said a drug tested needed to be taken,

     13. and that some paperwork needed to be completed.

     14. Aaron was then drug tested (and passed),

     15. and properly filled out the paperwork.

     16. Harold then contacted the Union,

     17. and said that he wanted Aaron to work for Silver Spur.

     18. The Union then told Aaron that Silver Spur wanted to hire him,

     19. and then Aaron went to work for Silver Spur the next day.

     20. Aaron was hired on or about the first week of August, 2020 (he believes that was

        August 3, 2020).

     21. The Union dispatched Aaron as a scraper-operator,

     22. which involves primarily moving earth.

     23. There is no state or federal license required to operate a scraper vehicle (made by

        Caterpillar) that Aaron is aware of.



                                            3
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.6 Page 4 of 13




     24. For the first few days, Aaron labored.

     25. He used a shovel, broom, etc. to help clean up the streets and sidewalks to make

        sure things were safe for the vehicles working there.

     26. The first week Aaron was asked to operate the water truck (by Harold),

     27. and was told to drive it over US 36 in or near Stansbury Park, Utah.

     28. Aaron was afraid if he did not do such that he would be fired.

     29. About a week later, Aaron was working as a scraper hand.

     30. Aaron perceived that Harold Marks was intoxicated, which alarmed Aaron

        because of how Harold’s condition could seriously compromise the health and

        safety of others.

     31. On about Friday, August 21, 2020, Aaron, per company policy, reported what he

        had perceived regarding the ostensible impaired state of Harold.

     32. Pursuant to Silver Spur’s policy, no employee will be fired for refusing to break a

        law.

     33. Silver Spur’s policy is that no employee will be fired or retaliated against for

        reporting a safety concern.

     34. Silver Spur’s policy, which Aaron understood, is that no employee would be

        fired—or retaliated against—for refusing to break a law.

     35. After reporting Harold’s ostensible intoxicated state, Harold approached Aaron,

     36. and aggressively told Aaron that Aaron was in the wrong for telling the company

        Harold could have been in an impaired condition.

     37. Aaron stated Harold should be treated as any other employee when it comes to

        health and safety issues.




                                            4
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.7 Page 5 of 13




     38. Harold Marks is Native American, and he told Aaron that Harold had once

        worked for the “White Man,” and the White Man now works for him.

     39. Aaron understood that to mean that Harold felt no white person could ever

        complain against Harold,

     40. and that Aaron was to do whatever Harold told him to do.

     41. While working for Silver Spur, Aaron was never written up,

     42. nor was he disciplined for any wrongdoing.

     43. Silver Spur agreed to pay Aaron $27.90 per hour upon hiring him.

     44. Upon hiring Aaron, Defendants were put on actual notice that Aaron had no

        license to operate a motor vehicle in Utah.

     45. Aaron was shorted on average at least 2.5 hours per week on his overtime wages

        (at least 40 total hours of time and half, which is $1,674 that is still due and owing

        him, not including his attorney fees , nor his owed liquidated damages).

     46. Aaron routinely worked more than 40 hours per week for Defendants.

     47. The above is Aaron’s best good faith estimate of what was not paid to him

        regarding the overtime.

     48. Harold Marks and Silver Spur are employers for purposes of the United States

        Fair Labor Standards Act (FLSA).

     49. Again, under the FLSA, Aaron was at all times a non-exempt employee for

        Defendants.

     50. Harold and Silver Spur routinely made Aaron pre-sign time sheets in the

        mornings.

     51. Although Defendants had Aaron sign such, Harold almost never saw when

        Aaron started work and when he finished work for Defendants.



                                           5
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.8 Page 6 of 13




     52. Harold Marks’ “records” of when Aaron worked for Defendants were improper

        (and they shorted Aaron of at least 2.5 hours of overtime weekly),

     53. and Harold knew such.

     54. Aaron tried to resolve this with Silver Spur, but to no avail, and

     55. Aaron was intimidated to pursue the matter further (he did not want to be fired).

     56. All hours worked by Aaron for Defendant were done with the consent of

        Defendants (they permitted such),

     57. and Defendants either knew, or should have known Aaron was working those

        hours.

     58. Aaron was told that he was not the first person to complain about such.

     59. Aaron never felt right about signing a blank worksheet.

     60. Harold often filled in the time sheet without Aaron being present,

     61. which caused Aaron’s hours to be false (too low).

     62. On or about December 4, 2020, Aaron understood that a water-truck driver

        refused to drive the truck because it was apparently not legally operable,

     63. or he did not have the proper licensure for such.

     64. Defendant fired a person named Mitch , who had driven a water truck on or

        about December 4, 2020.

     65. Mitch had worked somewhere near Toole, Utah.

     66. The following Monday, December 7, 2020, Harold fired Aaron.

     67. Prior to being fired, Harold had commanded Aaron to drive the water truck on

        US 36 (a public highway).

     68. On December 7, 2020, Silver Spur had two water trucks rented from Equipment

        Share in North Salt Lake.



                                           6
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.9 Page 7 of 13




     69. The trucks are described as follows:

      a. 2021 Freightliner m2 106 2,000 gallons with a gvwr of 33,000 lbs (rental number

         77559).

      b. 2020 Freightliner m2 106 4,000 gallons with a gvwr of 54,000 lbs (rental number

         46359)

     70. The “4,000 gallon truck” was the truck Defendants demanded Aaron operate on

        the public highway.

     71. Training is required to drive such trucks,

     72. and if driven improperly, death can be caused to the driver or others.

     73. Harold knew that Aaron was not legally allowed to operate the water truck in

        such a manner, and had no valid license.

     74. Aaron told Harold that Aaron could not legally operate the water truck that way.

     75. Harold told Aaron to fire up the water truck regardless, so it could warm up.

     76. Then, Aaron clearly said that Harold knew Aaron did not have a CDL or license,

        so he could not legally drive the truck.

     77. Harold then made it clear the he did not “give a shit.”

     78. Harold made it clear that nobody else did either.

     79. Harold then said that if Aaron refused to work, Aaron could “be down the road.”

     80. Aaron protested again that he had neither a license nor a Commercial Drivers

        License (CDL).

     81. Harold then essentially stated that nobody else does either.

     82. Aaron understood that being “down the road” meant “fired,” but sought more

        clarity.




                                           7
    Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.10 Page 8 of 13




            83. So, Aaron asked Harold if Harold was going to fire him because he did not have

                any right to drive that truck on the road.

            84. At this point, Corey (a coworker and Harold’s son) chimed in.

            85. Corey said that they had already gotten rid of one person.

            86. Aaron then heard Aaron concur with that statement.

            87. Aaron understood that to mean that that one person was fired for refusing to break

                the law by driving illegally.

            88. Aaron was quite surprised by what he heard.

            89. Aaron then asked if they were going to get rid of him (for refusing to break the

                law).

            90. Harold then plainly said, “yes.”

            91. So, Defendants fired Aaron because Aaron refused to break the law.

            92. Harold never told Aaron that Aaron was being let go because of downsizing.

            93. Silver Spur then claimed Aaron was let go because as the temperatures dropped,

                [Aaron] was part of a company-wide reduction in force (requiring layoffs).

            94. Aaron “knew” that a CDL was required by law in order to drive the water truck

                at issue.

            95. CDL licenses are required for the driving of some vehicles, so that the public is

                protected.

            96. In other words, the firing of Aaron for his refusal to drive the water truck

                implicated a clear and substantial public policy (to protect the public’s health and

                safety).2


2
  https://www.tdcaa.com/wp-content/uploads/DE-A-Prosecutors-Guide-to-Basics-of-Commercial-Vehicle-
Licensing-and-Violations.pdf (February 22, 2021): Because the safe operation of certain large vehicles require
specialized knowledge and skills, every state and the federal government requires operators of those vehicles to
possess a valid CDL. 49 CFR 383.23(a) (2010) For CDL purposes, FMCSA defines a commercial motor vehicle (CMV)

                                                        8
   Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.11 Page 9 of 13




            97. Silver Spur condoned the unlawful firing and was part of it.

            98. Silver Spur has condoned the improper payments of overtime.

            99. Silver Spur has condoned improper record keeping.

                                                  Causes of Action




as one that is used for business purposes, involved in interstate or intrastate commerce and has any one or more
of several specific characteristics. Those characteristics include a having a GVWR/GCWR of 26,001 pounds or more,
being designed to transport 16 or more passengers including the driver, or transporting enough hazardous
materials to require placarding under federal guidelines (or any amount of materials designated as special agents
or toxins).

If a vehicle meets the definition of a CMV, its driver will need (barring certain legal exemptions discussed below) a
state CDL issued in compliance with federal regulations. Title 49 Code of Federal Regulations (CFR) Parts 383 and
384 deal specifically with CDLs and driver requirements. The rules establish the requirement that all drivers
operating qualifying CMVs hold a valid CDL issued by a certified state. GVWR (gross vehicle weight rating) and
GCWR (gross combined weight rating) describe the weight rating established by the vehicle manufacturer

 If a vehicle meets the definition of a CMV, its driver will need (barring certain legal exemptions discussed below) a
state CDL issued in compliance with federal regulations. Title 49 Code of Federal Regulations (CFR) Parts 383 and
384 deal specifically with CDLs and driver requirements. The rules establish the requirement that all drivers
operating qualifying CMVs hold a valid CDL issued by a certified state. One exception to this rule is contained in 49
CFR 383.23(c) which allows drivers with valid “state’s learners’ permits” to operate commercial motor vehicles in
order to obtain “behind-the-wheel” training These regulations were developed “to help reduce or prevent truck
and bus accidents, fatalities, and injuries by requiring drivers to have a single commercial motor vehicle driver’s
license and by disqualifying drivers who operate commercial motor vehicles in an unsafe manner.” 49 CFR 383.1(a)
(2010)

The same federal regulations detailed in 49 CFR 383 place obligations on both drivers and employers. Drivers, for
instance, are required to inform current and prospective employers regarding specified convictions (having
implications on their CDL status) and their employment history. Employers are required to allow only drivers with
valid licenses to operate their vehicles. The federal regulations ensure that wherever a driver or carrier operates,
they do so with a certain standard of behavior.

 Federal regulations establish minimum standards of CDL drivers’ ability and proficiency. A primary requirement for
licensing is that a driver be able to demonstrate the requisite level of knowledge regarding the rules of the road for
CMVs. 49 CFR 383.23(a)(1) states that as of April 1, 1992 “no person shall operate a commercial motor vehicle
unless such person has taken and passed written and driving tests which meet the Federal standards” detailed
within the CFR language. Pursuant to the CFR, all commercial motor vehicle operators seeking a CDL must have
“knowledge and skills necessary to operate a CMV safely.”20 It is important to note that, before being issued a
CDL, all drivers are required to become familiar with the safe operation regulations governing the type of vehicle
they are operating or anticipate operating. These regulations cover “vehicle inspection, repair, and maintenance
requirements; procedures for safe vehicle operations; the effects of fatigue, poor vision, hearing, and general
health upon safe CMV operation; the types of motor vehicles and cargoes subject to the requirements; and the
effects of alcohol and drug use upon safe commercial motor vehicle operations.” 49 CFR 383.111(a) (2010)


                                                          9
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.12 Page 10 of 13




      100. Plaintiff asserts any cause of action that the facts, either known or not yet known,

         will support, including possible FLSA retaliation.

         i       Plaintiff alleges that Defendant owes him for unpaid overtime wages
         per the FLSA.

      101. The facts show Aaron worked overtime at the rate of least 2.5 hours per week for

         which he was not paid (in other words, his overtime was underpaid).

      102. Aaron was at all times a covered, nonexempt employee per the FLSA.

      103. Defendants failed to pay Aaron overtime for all the hours he worked over 40 per

         workweek at the rate of at least 2.5 hours per week (at the rate not less than one

         and one-half times the regular rate of pay).

      104. The amount of unpaid wages is at least $1,674, not including the liquidated

         damages, which should be an equal amount of the unpaid overtime.

      105. Defendant failed to properly keep the payroll records of Aaron,

      106. and deliberately maintained false ones.

      107. Defendant failed to display (and notify Aaron of) an official poster outlining the

         requirements of the FLSA.

      108. Defendant is also liable for Aaron’s attorney fees, liquidated damages, and costs

         of filing suit per the FLSA.

          ii.     Plaintiff alleges that Defendants wrongfully terminated him.

      109. To establish a wrongful termination claim in Utah, certain elements must be met,

         which Aaron meets.

      110. The first element is met. Aaron was fired by Defendant because he refused to break the

         law (by driving a water truck without the proper licensing);

      111. The second element is met: a clear and substantial public policy existed. The

         purpose of requiring licensure for driving a truck such as a water truck is to

                                             10
    Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.13 Page 11 of 13




                 promote and protect the public’s health and safety, and to regulate the institution

                 itself of driving such a vehicle. Thus, the law on point does not merely regulate

                 the relationship between private individuals such as an employer and an

                 employee; rather, it has a much broader scope. Further, there are criminal penalties

                 for violating such laws (to ensure they are complied with). By violating the law,

                 Aaron would have subjected the public to injury, and would have subjected

                 himself to criminal prosecution.

             112. The third element is met: Aaron’s conduct (refusal to break the law) brought the

                 policy into play;

              a. The fourth element is met: the discharge (firing of Aaron) and the conduct

                  bringing the policy into play are causally connected. Defendant fired Aaron the

                  same day he refused to break the law, and the firing was directly attributable to

                  his refusal to break the law.3

              iii Plaintiff alleges that Defendant, Silver Spur, breached an implied-in-fact

              contract with him, and Defendant, Silver Spur, violated the covenant of good faith

              and fair dealing:

             113. Defendants’ unlawful firing left Aaron in a vulnerable position, which

             114. caused Aaron to lose work, have a diminished reputation and loss of earnings,

                 and incur foreseeable legal fees.

             115. He was fired on December 7, 2020.




3
    Stone v. M&M Welding & Constr., Inc., 2013 UT App 233, ¶ 1, 312 P.3d 934



                                                     11
    Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.14 Page 12 of 13




            116. His average paycheck had been between (roughly) $1,100 - $1,300 weekly (they

                should have been higher, but he was not properly paid his earned overtime

                wages).

            117. At the date of filing (February 23, 2021), Aaron has been out of work all but one

                week. So, he lost three weeks of pay in December of 2020, and approximately six

                6 weeks thereafter (he did mitigate his loss by being able to work one week in

                which he earned approximately $700). So, he’s lost about 9 weeks of pay, which is

                at least $9,900.

            118. These are ongoing damages.

            119. It was reasonably foreseeable that Aaron would (as a direct result of the unlawful

                firing) would incur attorney fees, which Defendants should pay.

            120. Defendant has a policy of encouraging its workers to apprise Defendant of any

                violation of the law, and they broke that policy by firing Aaron.

            121. Defendant has a policy of encouraging its workers to apprise Defendant of any

                issues regarding safety, and they broke that, too.

            122. Defendant seeks for consequential damages in addition to actual damages for

                this cause of action.4

             For the reasons given above, the Court should find Defendants liable on at least

             causes of actions, and award Plaintiff the damages that he may establish at trial.

                                                     Prayer for Relief

             Aaron Roth prays that the Court award:




4
  Plaintiffs who prevail in employment cases may recover damages for general and consequential injuries resulting
from the breach of an employment contract, including consequential damages for the breach of the covenant of
good faith and fair dealing by an employer Heslop v. Bank of Utah, 839 P.2d 828, 830 (Utah Sup.Ct. 1992)

                                                       12
Case 2:21-cv-00109-DBB Document 2 Filed 02/24/21 PageID.15 Page 13 of 13




       (a) damages, which will be established at trial (which will be consistent with what

       has been given above, but the lost wages are a continuing matter),

       (b) liquidated damages,

       (c) consequential damages,

       (d) attorney fees and costs, and

       (e) any and all other damages that are fair and just such as pre-and-post-judgment

       interest.



       DATED this 22nd day of February 2021.



       /s/ Gregory B. Smith, attorney for Aaron Roth




                                           13
